DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 2/9/2021 and 3/24/2021 filed in the current application do not include a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed as the cited documents, however, all the documents are submitted and present in the parent application 15/325,879 dated 1/12/2017; 7/5/2018 and 4/4/20, 7/28/20 as well as 9/9/20. The information referred to therein has been considered based on the parent application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims recite the term “viscous” and it is unclear as to what viscosity would present as a non-viscous versus a viscous solution.  The term “viscous” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koss et al (US 2003/0031758 A1), hereinafter Koss. in view of in view of IDS reference to Advanced Mixing Technologies https://www.admix.com/pdfs/resourcelibrary-brochures-admixer.pdf. (“Admixer” pages 1-2 November 2013), hereinafter AMT.

Koss et al (Koss) teaches of a method of making a frozen aerated dessert comprising a base frozen confectionery material and 0.5-20% flavoring selected from a group including peanut butter (abstract and paragraphs 0012, 0023, 0028, 0029 and 0060-0065).  Regarding the process steps for preparing a frozen confection as per claim 1, including mixing ingredients followed by freezing (see para 4-5), aerating/ whipping step (in para 65) and addition of freezing and aerating the mixed ingredients to produce a base frozen confection, The method of making frozen confectoion where a base frozen confectionery material and 0.5-20% flavoring meets the limitations of claims 2 and 3 and the base material is considered anything other than the 0.5-20% flavoring. The flavoring of Koss can be selected from a group including hazelnut, coconut and pistachio (Para 12 ) as well as peanut butter (para 63) ( see abstract and paragraphs 0012, 0023, 0028, 0029 and 0060-0065).  Specifically peanut butter would have been encompassed or at least an obvious suggestion of the prior art.  It is noted that as the base material is subject to freezing it is considered a base frozen confectionery material as instantly claimed; and as the base material is considered anything other than the 0.5-20% flavoring. As discussed above, the claimed limitation of a viscous material is unclear, however, hazelnut, coconut and pistachio (Para 12 ) as well as peanut butter (para 63) as taught by the Koss is considered a viscous free oil containing flavoring or ingredient as instantly claimed because it is disclosed as such in the instant specification (page 4 paragraph 3).  Thus, based on the teaching of Koss, to use a disclosed flavoring  including a in the range taught for usage of flavorings would have been obvious and well within the purview of one of ordinary skill in the art.  

Regarding the method of claims 1-5, and the method step c) Feeding a free oil-containing viscous flavoring or other ingredient and the base frozen confection into a static mixer to produce the frozen confection flavored with a viscous, free oil-containing flavorant/ingredient.
 Koss is silent regarding the type of freezer, however, static mixer and its use were known at the time of effective filing date of the invention as taught by Advanced Mixing Technologies (AMT). In the instant case, Advanced Mixing Technologies (AMT) teaches that the production of ice cream was ideal for low shear application (page1, table, bottom right), and that a static mixer exceled at processing any combination of miscible fluids, achieved complete homogeneity, was ideal for flavors and gentle blending including blending with peanut butter, provided easy assembly and installation, low capitol cost and maintenance, and 50-90% less power consumption then mechanical mixers (page 1 left side).  It would have been obvious for mixing of a free oil containing viscous flavor, such as, peanut butter and ice cream base of Koss to be completed with a low shear mixer to achieve complete homogeneity, provide easy assembly and installation, low capitol cost and maintenance, and the use of 50-90% less power consumption then mechanical mixers in view of AMT.  As AMT teaches that static mixers were ideal for ice creams, flavor, and peanut butter compositions one of ordinary skill in the art would have a reasonable expectation of success in using the low static mixer of AMT in the ice cream process of Koss.   Thus, the method step of static mixing of the ice cream and peanut butter to achieve a homogenous mixture is obvious over the prior art.

Further, regarding the frozen confection as homogenous to the eye and taste as recited in claim 4, as Koss teaches that the confectionery base is homogenized and the flavoring is mixed in (paragraph 0028), the formation of the product wherein the flavoring has been fully mixed in, i.e. homogenized would have been encompassed or at least an obvious suggestion of the prior art.  Because mixing is the combining of ingredients together through blending, wherein prior art teaches of mixing, known results of mixing, such as and including forming of a continuous product, i.e. a homogenous product to the eye and taste would have been encompassed or at least obvious and well within the purview of one of ordinary skill in the art.  
Regarding the frozen confection as having an overrun of 20-150% prior to adding the flavoring as recited in claim 5, as Koss teaches that any appropriate amount of overrun may be given to the product (paragraph 0065) and exemplifies the product with an overrun of 30% and 35% (examples), the claimed range is considered encompassed or at least obvious over the teachings of the prior art.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Koss et al in view of AMT, a applied above further in view of Vaghela et al (US20030134025A1), hereinafter Vaghela.

Regarding claim 6, which requires the frozen confection as having an overrun of 50-120% prior to adding the flavoring as recited in claim , as Koss teaches that any appropriate amount of overrun may be given to the product (paragraph 0065) and exemplifies the product with an overrun of 30% and 35% (examples). However,  Vaghela teaches that typically ice cream are equipped with pre-whippers that enable the mix to be pre-aerated before being partially frozen in the freezer (Para 3), to achieve a typical overrun for ice cream products aerated using a conventional freezer is in the range of about 20% to about 250%, preferably of about 40% to about 175%, more preferably of about 80% to about 150% (see para 40 of Vaghela), which includes the claimed range. Thus it is typical for ice-cream base to be mixed and pre-aerated having the overrun range overlapping the claimed range before processing further such as by filling in containers or coating or flavoring is well known in the art at the time of the effective filing date of the invention as taught by as taught by Vaghela. ( para 40). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teaching of Koss in view of Vaghela and aerate the frozen confection to 50% or more before further processing steps. The ordinary artisan would have been motivated to modify Koss  at least for the purpose of achieving a finely aerated frozen ice cream as is taught by Vaghela, (abstract and para 1-3 and 40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791